Title: To Thomas Jefferson from James Turner, 23 June 1808
From: Turner, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Warrenton 23rd. June 1808
                  
                  I have long been acquainted with the Character of Saml. R Jocelyn Esquire, and beleive What is Stated in the enclosed letter relative to his Character and Qualifications to be fully Correct.
                  The Author of the letter is the Collector of the port of Wilmington, his having been so recently recommended to and appointed by You to that office. I deem it unnecessary to Say, that what he might Say on any Subject, would be entitled to the fullest Confidence
                  I cannot forbear mentioning, that I am fully persuaded that the Appointment of Mr. Jocelyn, Would be much more approved of, than that of Colo. Hamilton,—of Mr. Carthy I Know nothing—.
                  I have the honor to be Sir With much esteem Yr. Obd. Servant
                  
                     J. Turner 
                     
                  
               